Citation Nr: 0532340	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected postoperative 
residuals, disc herniation at C5-6.

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for respiratory 
disability, variously described as exercise-induced 
bronchospasms and asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1973 to May 1980.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from May 2001 and October 2002 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at an RO 
hearing in May 2003.

The Board notes that by way of a June 2003 VA Form 9, the 
veteran effectively indicated that she was not appealing the 
issues of entitlement to service connection for chronic 
depression, an OB/GYN disability, and arthritis of the hands.  
Therefore, these issues are no longer considered to be in 
appellate status.  Additionally, the Board notes that by way 
of a May 2003 rating decision, the RO granted entitlement to 
service connection for a neck disability.  This is considered 
to be a full grant of the benefits sought on appeal; 
therefore, this issue is no longer considered to be in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The evidence of record shows complaints of headaches, 
breathing difficulties and back pain during active duty 
service.  The record also shows current complaints relating 
to the same.  In light of evidence of in-service complaints 
and current complaints related to the disabilities in 
question, the Board believes that a VA examination with 
etiology opinion is warranted for the issues of entitlement 
to service connection for headaches (to include as secondary 
to the veteran's service-connected neck disability), 
breathing difficulties and back pain.

Moreover, the record shows a possible current diagnosis of 
Hepatitis C and that the veteran underwent a blood 
transfusion during active duty service.  Therefore, the Board 
believes that a VA examination is necessary to determine if 
the veteran currently has Hepatitis C and, if so, the 
etiology of the Hepatitis C.

The record reflects that the veteran failed to report for a 
VA examination scheduled for February 2004.  The Board notes 
that there is no indication from the record that the veteran 
received notice of her appointment.  The Board stresses to 
the veteran that examination is necessary to allow for 
informed appellate review of the issues on appeal.  

Additionally, the Board stresses to the veteran that "the 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  The veteran is also 
hereby advised that when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for appropriate examinations in 
connection with her claims of service 
connection for headache disability, 
Hepatitis C, low back disability, and 
respiratory disability.  It is imperative 
that the claims file be made available to 
each examiner for review.  All clinical 
and special test findings should be 
clearly reported. 

      a)  The headache disability 
examiner should offer an opinion as to 
whether the veteran currently suffers 
from chronic headache disability and, if 
so, whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such chronic headache 
disability is causally related to her 
active duty service, including headache 
complaints noted in her service medical 
records, or whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such chronic headache 
disability is proximately due to, or has 
been aggravated by, the veteran's 
service-connected cervical spine 
disability.  

     b)  The Hepatitis C examiner should 
offer an opinion as to whether the 
veteran currently suffers from Hepatitis 
C and, if so, whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that Hepatitis C is causally 
related to her active duty service, 
including any reported blood transfusion 
during service. 

     c)  The low back disability examiner 
should offer an opinion as to whether the 
veteran currently suffers from chronic 
low back disability and, if so, whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that such 
chronic low back disability is causally 
related to her active duty service, 
including any back complaints noted in 
her service medical records. 

     d)  The respiratory disability 
examiner should offer an opinion as to 
whether the veteran currently suffers 
from chronic respiratory disability and, 
if so, whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that such chronic 
respiratory disability is causally 
related to her active duty service, 
including any respiratory complaints 
noted in her service medical records.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for the 
claimed disabilities is warranted.  The 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

